Exhibit 10.2

EMPLOYEE MATTERS AGREEMENT

THIS EMPLOYEE MATTERS AGREEMENT is made as of September 29, 2006 between First
Data Corporation, a Delaware corporation (“First Data”), and The Western Union
Company, a Delaware corporation (“Western Union”) and, as of the date hereof, a
wholly-owned subsidiary of First Data.

RECITALS

A. First Data and Western Union have entered into a Separation and Distribution
Agreement dated as of September 29, 2006 (the “Distribution Agreement”) pursuant
to which First Data will distribute on a pro rata basis to the holders of First
Data’s Common Stock, $0.01 par value per share (“First Data Common Stock”),
without any consideration being paid by the holders of such First Data Common
Stock, all of the outstanding shares of Western Union’s Common Stock, $0.01 par
value per share (“Western Union Common Stock”) then owned by First Data (the
“Distribution”).

B. In connection with the Distribution, First Data and Western Union desire to
enter into this Employee Matters Agreement.

In consideration of the mutual promises contained herein and in the Distribution
Agreement, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.01 Unless otherwise defined herein, each capitalized term shall have the
meaning specified for such term in the Distribution Agreement. As used in this
Agreement:

“Agreement” means this Employee Matters Agreement together with those parts of
the Distribution Agreement referenced herein and all Schedules hereto and all
amendments, modifications and changes hereto and thereto.

“Business Employee” means a Transferred Employee or any other individual
employed at any time on or prior to the Distribution Date by Western Union or
any of its Subsidiaries or Affiliates who has, as of the Distribution Date, or
who, immediately prior to his or her termination of employment with all of First
Data, its Subsidiaries and their respective Affiliates, had employment duties
primarily related to the Transferred Business.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
codified at Part 6 of Subtitle B of Title I of ERISA and at Section 4980B of the
Code, as amended.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Domestic Business Employee” means a Business Employee who is located in the
United States or who is an expatriate Business Employee employed by a Western
Union U.S.



--------------------------------------------------------------------------------

entity but who is performing services outside of the United States for a
temporary period of time at the request of his employer.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. §1001, et. seq.

“First Data Non-ERISA Benefit Arrangement” means any Non-ERISA Benefit
Arrangement sponsored or maintained by First Data.

“First Data Plan” means any Pension Plan or Welfare Plan sponsored or maintained
by First Data.

“IRS” means the U.S. Internal Revenue Service.

“Non-Domestic Business Employee” means a Business Employee who is located
outside the United States or who is an inpatriate Business Employee in the U.S.
employed by a Western Union Non-U.S. entity but who is performing services in
the United States for a temporary period of time at the request of his employer.

“Non-ERISA Benefit Arrangement” means any contract, agreement, policy, practice,
program, plan, trust or arrangement, other than a Pension Plan or Welfare Plan,
providing for benefits, perquisites or compensation of any nature to any
Business Employee, or to any family member, dependent or beneficiary of any such
Business Employee, including, without limitation, disability, severance, health,
dental, life, accidental death and dismemberment, travel and accident, tuition
reimbursement, supplemental unemployment, vacation, sick, personal or
bereavement days, holidays, retirement, deferred compensation, profit sharing,
bonus, stock-based compensation or other forms of incentive compensation.

“Pension Plan” means any pension plan as defined in Section 3(2) of ERISA,
without regard to Section 4(b)(4) or 4(b)(5) of ERISA.

“Transferred Employee” means an employee of First Data or any First Data
Subsidiary (other than Western Union or any Western Union Subsidiary) whose
employment is transferred to Western Union immediately prior to the Distribution
Date.

“Welfare Plan” means any employee welfare plan as defined in Section 3(1) of
ERISA, without regard to Section 4(b)(4) or 4(b)(5) of ERISA.

1.02 In this Agreement, unless the context clearly indicates otherwise:

(a) words used in the singular include the plural and words used in the plural
include the singular;

(b) references to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and a reference to such Person’s “Affiliates” shall be deemed to mean
such Person’s Affiliates following the Distribution;

(c) references to any gender includes the other gender;



--------------------------------------------------------------------------------

(d) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(e) references to any Article, Section or Schedules means such Article or
Section of, or such Schedule to, this Agreement, as the case may be, and
references in any Section or definition to any clause means such clause of such
Section or definition;

(f) the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;

(g) references to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(h) references to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(i) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(j) accounting terms used herein shall have the meanings historically ascribed
to them by First Data and its Subsidiaries, including Western Union, in its and
their internal accounting and financial policies and procedures in effect prior
to the date of this Agreement;

(k) if there is any conflict between the provisions of the Distribution
Agreement and this Agreement, the provisions of this Agreement shall control
with respect to the subject matter hereof; if there is any conflict between the
provisions of the body of this Agreement and the Schedule hereto, the provisions
of the body of this Agreement shall control unless explicitly stated otherwise
in such Schedule;

(l) the titles to Articles and headings of Sections contained in this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of or to affect the meaning or interpretation of this Agreement;

(m) any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Affiliates to take such action or
refrain from taking such action, as the case may be; and

(n) unless otherwise specified in this Agreement, all references to dollar
amounts herein shall be in respect of lawful currency of the United States.



--------------------------------------------------------------------------------

ARTICLE II

ASSIGNMENT OF EMPLOYEES

Effective immediately prior to the Distribution Date, the employment of the
Transferred Employees by First Data shall be terminated and thereupon shall
commence with and shall be assigned and transferred to Western Union or a
Western Union Subsidiary. Notwithstanding anything set forth below or herein to
the contrary, nothing in this Agreement shall create any obligation on the part
of any Western Union Party to continue the employment of any employee for any
definite period following the Distribution Date or to change the employment
status of any employee from “at will.” Notwithstanding the foregoing, if and
only to the extent necessary to preserve payroll, benefits, or other legal
entitlements with respect to employees outside the United States, a Western
Union Party and a First Data Party may enter into one or more agreements whereby
such Party may lease employees from the other company or its Subsidiary for a
period of not more than three calendar months following the Distribution Date.
Any such agreement(s) shall require the company benefiting from the services of
such employee(s) to fully reimburse the leasing company for the full cost of the
employee(s) remuneration and shall contain other terms and conditions consistent
with an arm’s length commercial relationship between the leasing entity and the
service recipient.

ARTICLE III

PENSION PLANS

3.01 U.S. Defined Contribution Plans.

(a) Western Union ISP.

(1) Establishment of Western Union Company Incentive Savings Plan. On or before,
but effective as of the close of business on the Distribution Date, Western
Union shall adopt, establish and maintain a 401(k) profit sharing Pension Plan
and trust intended to be qualified under Section 401(a) of the Code and exempt
from federal income tax under Section 501(a) of the Code (the “Western Union
ISP”). As soon as practicable after the adoption of the Western Union ISP,
Western Union shall submit an application for determination to the IRS for a
determination that the Western Union ISP is qualified under Section 401(a) of
the Code and that the related trust is exempt from federal income tax under
Section 501(a) of the Code, and shall take any actions not inconsistent with
Western Union’s other general commitments contained in this Agreement and make
any amendments necessary to receive such determination.

(2) Transfer of Account Balances and Unallocated Amounts. As soon as
administratively practicable after the Distribution Date, there shall be
transferred from the First Data Corporation Master Trust for Defined
Contribution Plans (“DC Master Trust”) to the trust established by Western Union
for the Western Union ISP assets having a value as of the applicable valuation
date that are equal to the value of the account balances of, and liabilities
with respect to, all Business Employees (other than Business Employees whose
employment has



--------------------------------------------------------------------------------

terminated prior to the Distribution Date and other than Business Employees
located in Puerto Rico) with an account balance under the First Data Corporation
Incentive Savings Plan (“First Data ISP”) as of such valuation date. In
addition, as soon as administratively practicable after the Distribution Date,
there shall be transferred from the DC Master Trust to the trust established by
Western Union to hold Western Union ISP assets a pro rata share of all
unallocated amounts held in the DC Master Trust (other than unallocated
forfeitures attributable to the Western Union Financial Services, Inc.
Retirement Savings Plan for Bargaining Unit Employees), determined based upon
the ratio of the sum of the account balances of the Business Employees described
in the immediately preceding sentence as of the applicable valuation date to the
sum of all account balances held in the DC Master Trust as of such valuation
date. Such transferred assets shall be in cash, shares of securities, promissory
notes evidencing outstanding plan loans of such Business Employees, and shares
of First Data Common Stock and Western Union Common Stock, and such transfer
shall be made in accordance with Section 414(l) of the Code. Liabilities under
any qualified domestic relations orders (as defined in Section 414(p) of the
Code) received with respect to any accounts transferred to the Western Union ISP
shall be transferred to and assumed by the Western Union ISP at the time such
assets attributable to such accounts are transferred. Western Union shall assume
and thereafter be solely responsible for all then existing and future employer
liabilities related to such Business Employees under the Western Union ISP and
the administration thereof, and the First Data Parties shall have no liability
therefor.

(b) Western Union Financial Services, Inc. Retirement Savings Plan for
Bargaining Unit Employees. Following the Distribution Date, Western Union
Financial Services, Inc. shall continue to be the plan sponsor of the Western
Union Financial Services, Inc. Retirement Savings Plan for Bargaining Unit
Employees (the “RSP”). As soon as administratively practicable after the
Distribution Date, there shall be transferred from the DC Master Trust to the
trust established by Western Union Financial Services, Inc. (or its designee)
for the RSP assets (the “RSP Trust”) having a value as of the applicable
valuation date that are equal to the value of the account balances of, and
liabilities with respect to, the RSP as of such valuation date. In addition, as
soon as administratively practicable after the Distribution Date, there shall be
transferred from the DC Master Trust to the RSP Trust all unallocated
forfeitures attributable to the RSP as well as a pro rata share of all other
unallocated amounts held in the DC Master Trust, determined based upon the ratio
of the sum of the account balances of the RSP as of the applicable valuation
date to the sum of all account balances held in the DC Master Trust as of such
valuation date. Following the date of such asset transfer, the First Data
Parties shall have no liability relating to the RSP.

(c) Western Union Pension Plan and Western Union Financial Services, Inc.
Pension Plan. Following the Distribution Date, Western Union Financial Services,
Inc. shall continue to be the plan sponsor of the Western Union Pension Plan and
the Western Union Financial Services, Inc. Pension Plan. As soon as
administratively practicable after the Distribution Date, there shall be
retitled in the name of the Western Union Master Pension Trust as established by
Western Union Financial Services, Inc. (or its designee) assets having a value
as of the applicable valuation date that are equal to the



--------------------------------------------------------------------------------

value of the accrued benefits of, and liabilities with respect to, the Western
Union Pension Plan and the Western Union Financial Services, Inc. Pension Plan
as of such valuation date, as determined by First Data and Western Union.
Following the date of the transaction contemplated in the immediately preceding
sentence, the First Data Parties shall have no liability arising out of or
otherwise with respect to the Western Union Pension Plan or the Western Union
Financial Services, Inc. Pension Plan.

3.02 Supplemental Non-Qualified Deferred Compensation Plan. On or before, but
effective as of the close of business on Distribution Date, Western Union shall
adopt a non-qualified deferred compensation plan (the “Western Union
Supplemental Incentive Savings Plan”). Western Union shall assume, and shall
cause the Western Union Supplemental Incentive Savings Plan to assume,
responsibility for all liabilities and fully perform, pay and discharge all
obligations, when such obligations become due, to the Business Employees under
the First Data Corporation Supplemental Incentive Savings Plan (“SISP-1 and
SISP-2”) immediately prior to the Distribution Date. Following such date, the
First Data Parties shall have no liability arising out of or otherwise with
respect to the SISP-1 and SISP-2.

3.03 Non-U.S. Retirement Plans. Following the Distribution Date, Western Union
shall cause its Non-U.S. Subsidiaries to continue to maintain in full force and
effect retirement plans as were sponsored and maintained by such Subsidiaries
immediately prior to the Distribution Date, and neither First Data nor any First
Data Subsidiary shall have any liability or obligation with respect to such
plans or any participants or former participants in such plans with respect to
their participation therein. In addition, effective either prior to or as of the
Distribution Date, Western Union shall cause its Non-U.S. Subsidiaries in the
United Kingdom, Japan, Canada, and Australia to adopt retirement plans with
appropriate eligibility and benefits terms to ensure that Non-Domestic Business
Employees in such countries are either (1) eligible to participate in the same
type of plan and enjoy the same level of benefits for which such Non-Domestic
Business Employees were eligible immediately prior to the Distribution Date (or
date of plan adoption, if earlier), or (2) eligible to participate in a plan
intended to provide a comparable level of benefits for which such Non-Domestic
Business Employees were eligible immediately prior to the Distribution Date (or
date of plan adoption, if earlier).

ARTICLE IV

WELFARE PLANS

4.01 Western Union Financial Services, Inc. Health and Welfare Benefit Plan.
Following the Distribution Date, Western Union Financial Services, Inc. shall
continue to be the plan sponsor of the Western Union Financial Services, Inc.
Health and Welfare Benefit Plan, and the First Data Parties shall have no
liability relating to such plan. The Western Union Financial Services, Inc.
Health and Welfare Benefit Plan covers only collectively bargained employees. As
of the date of this Agreement, all eligible non-union Domestic Business
Employees participate in the First Data Corporation Health and Welfare Benefit
Plan.



--------------------------------------------------------------------------------

4.02 Continued Participation in First Data U.S. Welfare Plans; Establishment of
Separate U.S. Welfare Plan Contracts. For the period beginning at the close of
business on the Distribution Date and ending as of 11:59 p.m. on December 31,
2006, all eligible non-union Domestic Business Employees shall continue to be
eligible to participate in the First Data Corporation Health and Welfare Benefit
Plan. First Data and Western Union shall take reasonable steps to have separate
provider contracts established under the terms of the First Data Corporation
Health and Welfare Benefit Plan to provide coverage to Domestic Business
Employees during such period. In consideration for the continued participation
of the eligible non-union Domestic Business Employees in the First Data
Corporation Health and Welfare Benefit Plan through December 31, 2006, Western
Union shall pay to First Data, or reimburse it for, such amounts as are set
forth in the Health and Life Benefits Schedule to the Transition Services
Agreement.

4.03 Western Union’s Welfare Plans. (a) On or before, but effective as of
January 1, 2007, Western Union shall have adopted for the benefit of eligible
Domestic Business Employees and their respective eligible dependents, health
(including medical, vision and dental), life, accidental death and
dismemberment, disability and other Welfare Plans as determined by Western Union
(the “Western Union Welfare Plans”). Domestic Business Employees shall be
eligible to participate in the Western Union Welfare Plans as of January 1, 2007
on the terms established by Western Union.

(b) Following the Distribution Date, Western Union shall cause its Non-U.S.
Subsidiaries to continue to maintain in full force and effect Welfare Plans as
were sponsored and maintained at such Subsidiaries immediately prior to the
Distribution Date, and neither First Data nor any First Data Subsidiary shall
have any liability or obligation with respect to such plans or any participants
or former participants in such plans with respect to their participation
therein. First Data and Western Union shall have separate provider contracts
established for employees of First Data and Western Union Non-U.S. Subsidiaries
effective on or prior to the Distribution Date. In addition, effective either
prior to or as of the Distribution Date, Western Union shall cause its Non-U.S.
Subsidiaries in the United Kingdom, Japan, Canada, and Australia to adopt
Welfare Plans with appropriate eligibility and benefits terms, to ensure that
Non-Domestic Business Employees in such countries are either (1) eligible to
participate in the same type of plan and enjoy the same level of benefits for
which such Non-Domestic Business Employees were eligible immediately prior to
the Distribution Date (or date of plan adoption, if earlier), or (2) eligible to
participate in a plan intended to provide a comparable level of benefits for
which such Non-Domestic Business Employees were eligible immediately prior to
the Distribution Date (or date of plan adoption, if earlier), and neither First
Data nor any First Data Subsidiary shall have any liability or obligation with
respect to such plans or any participants in such plans.

4.04 Welfare Plan Liabilities.

(a) Western Union Liabilities. Except as otherwise provided in this Agreement,
Western Union shall assume, and be solely responsible for all First Data and
Western Union Welfare Plan liabilities incurred by any Business Employee on or
after the Distribution Date.



--------------------------------------------------------------------------------

(b) First Data Liabilities. First Data shall continue to be responsible after
the Distribution Date for employer liabilities under the First Data Corporation
Health and Welfare Benefit Plan and any Non-U.S Welfare Benefit Plan incurred
with respect to Business Employees and their eligible dependents only with
respect to the following (except as otherwise provided in this Agreement):

(1) Continuation Coverage for Terminated Domestic Business Employees and their
Dependents. Any Domestic Business Employee whose employment terminates prior to
January 1, 2007 for any reason, including a Domestic Business Employee currently
receiving First Data Corporation Health and Welfare Plan benefits pursuant to a
termination agreement or an “Agreement and Release” under the applicable First
Data severance policy, and any dependent of such Domestic Business Employee, who
elected or is eligible to elect, pursuant to rights under COBRA or any
comparable state law, to continue participation in the First Data Corporation
Health and Welfare Benefit Plan on the applicable date of termination;

(2) Disabled Persons. First Data shall continue to be responsible after the
Distribution Date for all claims for long-term disability incurred prior to the
Distribution Date by any non-union Domestic Business Employee who is absent from
active employment due to a total disability, as defined in the First Data
Corporation Health and Welfare Benefit Plan, on or prior to the Distribution
Date to the extent that such long-term disability benefits are provided under an
insurance contract. First Data shall also be responsible for long-term
disability benefits for any Domestic Business Employee who is receiving weekly
short-term disability benefits as of the Distribution Date and who becomes
eligible for long-term disability benefits thereafter, provided that the total
disability relates to the same condition for which weekly short-term disability
benefits were paid and, provided further, that such long-term disability
benefits are payable under an insurance contract. Western Union shall assume and
be solely responsible for all other claims for long-term disability payable on
or after the Distribution Date with respect to any Business Employee and shall
continue to be responsible for all claims for short-term disability benefits for
any Domestic Business Employee, without regard to when the disability occurred.

4.05 Flexible Spending Accounts. For the period beginning at the close of
business on the Distribution Date and ending as of 11:59 p.m. on December 31,
2006, all eligible non-union Domestic Business Employees shall continue to be
eligible to participate in the First Data Flexible Spending Account Plan (the
“First Data FSA”). Payflex, the current First Data FSA vendor, shall maintain
the flexible spending account balances for all Domestic Business Employees under
the First Data FSA as of December 31, 2006. All 2006 Claims made by Domestic
Business Employees shall be submitted to Payflex. Any forfeitures attributable
to Domestic Business Employees under the First Data FSA which occur after all
2006 Claims have been processed by Payflex shall be used by First Data as
permitted under applicable regulations and an equivalent amount reimbursed to
Western Union. For purposes of this Section 4.05, the term “2006 Claims” means:
(i) any claims by Domestic Business Employees incurred on or prior to
December 31, 2006, and (ii) any claims by Domestic Business Employees incurred
through



--------------------------------------------------------------------------------

March 15, 2007 and which are designated by the Domestic Business Employees to be
offset against their respective December 31, 2006 balances under the First Data
FSA. Effective January 1, 2007, Western Union shall adopt and maintain a
flexible spending account plan (the “Western Union FSA”) with a new FSA vendor.
All claims incurred under the Western Union FSA by Domestic Business Employees
shall be made to the new Western Union FSA vendor.

4.06 First Data Assets. First Data shall retain all claim reserves, bank
accounts, trust funds or other balances maintained by or on behalf of the First
Data Corporation Health and Welfare Benefit Plan.

ARTICLE V

EQUITY COMPENSATION PLANS

5.01 Stock Options.

(a) First Data and Western Union shall take any and all action as shall be
necessary or appropriate, including without limitation, approval of the
provisions of this Article V by the Western Union Board of Directors and the
Compensation Committee of the First Data Board of Directors, so that options
issued under the First Data Corporation 1992 Long Term Incentive Plan, the 2002
First Data Corporation Long Term Incentive Plan, the First Data Corporation 1993
Director’s Stock Option Plan, the Concord EFS, Inc. 1993 Incentive Stock Option
Plan, the Concord EFS, Inc. 2002 Stock Option Plan, and the Star Systems, Inc.
2000 Equity Incentive Plan (collectively, the “First Data LTIPs”) to purchase
First Data Common Stock (“First Data Stock Options”) held at the close of
business on the Distribution Date by current and former employees and directors
of First Data and its Subsidiaries and Affiliates who will not be Transferred
Employees and Business Employees whose employment terminated prior to the
Distribution Date (or their respective transferees) shall be replaced pursuant
to the terms of the First Data LTIPs with an adjusted First Data Stock Option
with an adjusted exercise price and a substitute option issued under The Western
Union Company 2006 Long Term Incentive Plan or The Western Union Company 2006
Non-Employee Director Equity Compensation Plan (collectively the “Western Union
LTIPs”) to purchase Western Union Common Stock (a “Western Union Stock Option”).
Such replacement will be implemented in a manner such that immediately following
the Distribution (i) the number of shares relating to the adjusted First Data
Stock Option will be equal to the number of shares of First Data Common Stock
subject to such option immediately prior to the Distribution, (ii) the number of
shares subject to the substitute Western Union Stock Option will be equal to the
number of shares of Western Union Common Stock that the option holder would have
received in the Distribution had the First Data Common Stock subject to the
option represented outstanding shares of First Data Common Stock, and (iii) the
per share option exercise price of the original First Data Stock Option will be
proportionally allocated between such separate stock options based upon the
relative per share trading prices of First Data Common Stock and Western Union
Common Stock immediately after the Distribution (determined as described below),
with the intention that such adjustment and substitution satisfy the
requirements of Section 424 of the Code



--------------------------------------------------------------------------------

and avoid treatment as non-qualified deferred compensation subject to
Section 409A of the Code. For purposes of this Agreement, the per share price of
First Data Common Stock immediately after the Distribution shall be the per
share closing price on the Distribution Date of such stock trading “with due
bills” less the per share closing price of Western Union Common Stock trading on
a “when issued” basis, and the per share price of Western Union Common Stock
immediately after the Distribution shall be the closing price per share of such
stock on the Distribution Date trading on a “when issued” basis. Each adjusted
First Data Option and substituted Western Union Option adjusted from or
substituted for an original First Data Option described in this Section 5.01(a),
when combined, will in the exclusive and sole discretion of the Compensation
Committee of the First Data Board of Directors preserve the intrinsic value of
such original First Data Option, and each will preserve the ratio from the
original option of the exercise price to the fair market value of the stock
subject to the option. Fractional shares shall be adjusted or compensated by
First Data as appropriate in the sole discretion of the Compensation Committee
of the First Data Board of Directors.

(b) First Data and Western Union shall take any and all action as shall be
necessary or appropriate, including without limitation, approval of the
provisions of this Article V by the Western Union Board of Directors and the
Compensation Committee of the First Data Board of Directors, so that First Data
Stock Options held at the close of business on the Distribution Date by a
Business Employee, other than a Business Employee whose employment terminated
prior to the Distribution Date, and each First Data Stock Option held by a
director of First Data who will become a director of Western Union on or before
the Distribution Date (or their respective transferees) will, pursuant to the
terms of the applicable First Data LTIP and the applicable Western Union LTIP
and this Agreement, be replaced with a substitute Western Union Stock Option
issued under the Western Union LTIPs, with the intention that such substitution
satisfy the requirements of Section 424 of the Code and avoid treatment as
non-qualified deferred compensation subject to Section 409A of the Code. Each
such substitute option will in the absolute discretion of the Compensation
Committee of the First Data Board of Directors preserve the intrinsic value of
the original First Data Stock Option for which it is substituted and the ratio
in the original option of the exercise price to the fair market value of the
stock by adjusting the number of shares purchasable and the exercise price,
based on a comparison of the per share trading price of First Data Common Stock
immediately prior to the Distribution (determined as described below), which
includes the value of Western Union, and the per share trading price of Western
Union Common Stock immediately after the Distribution (determined as described
in Section 5.01(a)). For purposes of this Agreement, the per share trading price
of First Data Common Stock immediately prior to the Distribution shall be the
per share closing price on the Distribution Date of such stock trading “with due
bills.” Fractional shares shall be adjusted or compensated by First Data as
appropriate in the sole discretion of the Compensation Committee of the First
Data Board of Directors.

(c) With respect to substituted Western Union Stock Options held by current and
former employees and directors of First Data and its Subsidiaries and Affiliates
(and their respective transferees), Western Union shall engage Salomon Smith
Barney or such other entity as shall be designated by Western Union (with the
consent of First Data, which consent shall not unreasonably be withheld) to act
as recordkeeper for such



--------------------------------------------------------------------------------

substituted Western Union Stock Options (including the responsibility to take
customary actions with respect to broker-assisted cashless exercise thereof). If
the exercise of such substituted Western Union Stock Options is made pursuant to
a broker-assisted cashless exercise through the recordkeeper in accordance with
the regulations of the Federal Reserve Board, then immediately after such
exercise, the recordkeeper shall sell the number of shares necessary for the
following payments to be remitted (which may be all the shares): (i) to the
issuer of the option, the exercise price, and (ii) to the employer of the option
holder, the employee’s share of income and payroll taxes. Thereafter, there
shall be remitted to the option holder: (i) the balance of the proceeds from the
sale of all shares or (ii) the remaining whole shares and cash for any
fractional shares, as applicable.

5.02 Restricted Stock. First Data and Western Union shall take any and all
action as shall be necessary or appropriate, including without limitation,
approval of the provisions of this Article V by the Western Union Board of
Directors and the Compensation Committee of the First Data Board of Directors
pursuant to the terms of the applicable First Data LTIP and the applicable
Western Union LTIP and this Agreement, so that current and former employees and
directors of First Data and its Subsidiaries and Affiliates who will not be
Transferred Employees, and Business Employees whose employment terminated prior
to the Distribution Date, (or their respective transferees) and who on the
Distribution Date hold shares of First Data Common Stock issued under one or
more First Data LTIPs that are subject to restrictions on sale and transfer
(“First Data Restricted Stock”) receive shares of Western Union Common Stock
that are subject to restrictions on sale and transfer (“Western Union Restricted
Stock”) in connection with the Distribution under the applicable Western Union
LTIP based upon the number of shares of First Data Restricted Stock they hold.
In the case of any outstanding First Data Restricted Stock awards which vest
based on attainment of a specified share price of First Data Common Stock, such
price targets shall be adjusted based on the relative per share trading prices
of First Data Common Stock and Western Union Common Stock immediately after the
Distribution (determined as described in Section 5.01(a)). First Data and
Western Union shall take any and all action as shall be necessary or
appropriate, including without limitation, approval of the provisions of this
Article V by the Western Union Board of Directors and the Compensation Committee
of the First Data Board of Directors pursuant to the terms of the applicable
First Data LTIP and the applicable Western Union LTIP and this Agreement, so
that the shares of First Data Restricted Stock held by Business Employees, other
than Business Employees whose employment terminated prior to the Distribution
Date, and any First Data director who will become a director of Western Union on
or before the Distribution Date, (or their respective transferees) will be
replaced with substitute shares of Western Union Restricted Stock issued under
the applicable Western Union LTIP. Each such substitute Western Union Restricted
Stock award will in the absolute discretion of the Compensation Committee of the
First Data Board of Directors preserve the intrinsic value of the original First
Data Restricted Stock award for which it was substituted by adjusting the number
of restricted shares based on a comparison of the per share trading price of
First Data Common Stock immediately prior to the Distribution (determined as
described in Section 5.01(b)), which includes the value of Western Union, and
the per share trading price of Western Union Common Stock immediately after the
Distribution (determined as described in Section 5.01(a)). In the case of any
outstanding First Data Restricted Stock awards which vest based on attainment of
a specified share price of First Data Common Stock, such price



--------------------------------------------------------------------------------

targets of the replaced Western Union Restricted Stock shall also be adjusted
based on a comparison of the per share trading price of First Data Common Stock
immediately prior to the Distribution (determined as described in
Section 5.01(b)), which includes the value of Western Union, and the per share
trading price of Western Union Common Stock immediately after the Distribution
(determined as described in Section 5.01(a)). All employment with both First
Data and Western Union shall be taken into account for purposes of determining
when the restrictions on the sale and transfer of such shares lapse. Such
substitution and replacement shall be intended to satisfy the requirements of
Section 424 of the Code and avoid treatment as non-qualified deferred
compensation subject to Section 409A of the Code. Fractional shares shall be
adjusted or compensated by First Data as appropriate in the sole discretion of
the Compensation Committee of the First Data Board of Directors.

5.03 Restricted Stock Units. First Data and Western Union shall take any and all
action as shall be necessary or appropriate, including without limitation,
approval of the provisions of this Article V by the Western Union Board of
Directors and the Compensation Committee of the First Data Board of Directors
pursuant to the terms of the applicable First Data LTIP and the applicable
Western Union LTIP and this Agreement, so that current and former employees and
directors of First Data and its Subsidiaries and Affiliates who will not be
Transferred Employees and Business Employees whose employment terminated prior
to the Distribution Date (or their respective transferees) will have each of
their First Data Restricted Stock Units (as defined in the First Data LTIPs)
replaced with an adjusted First Data Restricted Stock Unit and a substitute
Western Union restricted stock unit issued under the Western Union LTIPs
(“Western Union Restricted Stock Unit”). The number of Western Union Restricted
Stock Units issued in replacement for such First Data Restricted Stock Units
shall be calculated so that immediately following the Distribution (i) the
number of First Data Restricted Stock Units will be equal to the number of First
Data Restricted Stock Units held by the participant immediately prior to the
Distribution, and (ii) the number of Western Union Restricted Stock Units will
be equal to the number of shares of Western Union Common Stock that the holder
of the restricted stock unit would have received in the Distribution had the
First Data Restricted Stock Unit represented outstanding shares of First Data
Common Stock. First Data and Western Union shall take any and all action as
shall be necessary or appropriate, including without limitation, approval of the
provisions of this Article V by the Western Union Board of Directors and the
Compensation Committee of the First Data Board of Directors pursuant to the
terms of the applicable First Data LTIP and the applicable Western Union LTIP
and this Agreement, so that each First Data Restricted Stock Unit held by a
Business Employee (or their respective transferees), other than a Business
Employee whose employment terminated prior to the Distribution Date, will be
replaced with a substitute Western Union Restricted Stock Unit issued under the
applicable Western Union LTIP. It is intended that each substitute restricted
stock unit will in the sole and absolute judgment of the Compensation Committee
of the First Data Board of Directors preserve the intrinsic value of the
original First Data Restricted Stock Unit for which it was substituted by
representing a number of Western Union Restricted Stock Units based on a
comparison of the per share trading price of First Data Common Stock immediately
prior to the Distribution (determined as described in Section 5.01(b)), which
includes the value of Western Union, and the per share trading price of Western
Union Common Stock immediately after the Distribution (determined as described
in Section 5.01(a)). Such



--------------------------------------------------------------------------------

substitute Western Union Restricted Stock Units will take into account all
employment with both First Data and Western Union, and their respective
Subsidiaries and Affiliates, for purposes of determining when the restricted
stock unit vests. Such substitution and replacement shall be intended to satisfy
the requirements of Section 424 of the Code and avoid treatment as non-qualified
deferred compensation subject to Section 409A of the Code. Fractional shares
shall be adjusted or compensated by First Data as appropriate in the sole
discretion of the Compensation Committee of the First Data Board of Directors.

5.04 Approval and Terms of Equity Awards. By its approval of this Article V, the
Board of Directors of Western Union, as issuer of substitute and replacement
awards provided hereunder, and the Compensation Committee of the Board of
Directors of First Data, as sole shareholder of Western Union, hereby adopt and
approve, respectively, the issuance of the substitute and replacement options
and awards provided for herein. Except as set forth above, the terms of the
First Data LTIPs and of the outstanding equity compensation awards held by
participants under the First Data LTIPs and this Agreement and the substitute
Western Union equity awards shall be subject to the terms of such plans and
applicable award agreements (including but not limited to, the First Data LTIP
provisions which require full vesting upon a change of control of First Data),
except that references in such outstanding substitute and replacement Western
Union awards to “Board” and “Compensation Committee” shall mean the Board and
Compensation Committee of Western Union and references to the “Company” as
issuer of securities thereunder and as the holder and transferee of unvested
shares of Western Union Restricted Stock shall mean Western Union.
Notwithstanding the foregoing, substitute awards made under the Western Union
LTIPs pursuant to Western Union’s obligations under this Agreement shall take
into account all employment with both First Data and Western Union, and their
respective Subsidiaries and Affiliates, for purposes of determining when such
awards vest and terminate. Such substitution shall be intended to satisfy the
requirements of Section 424 of the Code and avoid treatment as non-qualified
deferred compensation subject to Section 409A of the Code.

5.05 Responsibility for Tax Withholding, Reporting, and Social Insurance
Contributions. First Data and Western Union agree that, unless prohibited by
applicable law, (a) First Data shall be responsible for all tax withholding and
reporting obligations and shall pay the employer’s share of any social insurance
tax obligations that arise in connection with the grant, vesting, exercise,
transfer or other settlement of the substitute and replacement awards held by
current and former employees and directors of First Data and its Subsidiaries
and Affiliates who will not be Transferred Employees (or their respective
transferees), (b) Western Union shall be responsible for all tax withholding and
reporting obligations and shall pay the employer’s share of any social insurance
tax obligations that arise in connection with the grant, vesting, exercise,
transfer or other settlement of the substitute and replacement awards held by
Business Employees (or their transferees). First Data and Western Union agree to
enter into any necessary agreements regarding the subject matter of this
Section 5.05 to enable First Data and Western Union to fulfill their respective
obligations hereunder, including but not limited to compliance with all
applicable laws and regulations regarding the reporting, withholding or
remitting of income and social insurance taxes.



--------------------------------------------------------------------------------

5.06 No Change of Control. The Distribution will not constitute a “change of
control” for purposes of First Data equity awards which are outstanding as of
the Distribution Date.

5.07 Establishment of Western Union Equity Plans. Effective as of the
Distribution Date, Western Union shall establish the Western Union LTIPs to
provide for awards which may include the following: (i) stock options (both
qualified and nonqualified), (ii) stock appreciation rights, (iii) restricted
stock awards, (iv) restricted stock unit awards, (v) phantom stock units,
(vi) performance grants and (vii) bonus awards, including, without limitation,
the awards provided for herein. In exercising its power and authority hereunder
with respect to replacement and substitute stock-based awards held by current
and former employees (other than Transferred Employees) and directors of First
Data, its Subsidiaries and Affiliates (and their respective transferees),
Western Union shall (i) act in good faith and (ii) cooperate with and give due
regard to any information provided by First Data. In addition, with respect to
such replacement and substitute stock-based awards, Western Union shall not,
without the prior written consent of the First Data Compensation Committee, take
any discretionary action to accelerate vesting of any such awards.

ARTICLE VI

COMPENSATION MATTERS

AND GENERAL BENEFIT MATTERS

6.01 Cessation of Participation in First Data Plans and Non-ERISA U.S. Benefit
Arrangements. Except as otherwise provided in this Agreement or as required by
the terms of any First Data Plan or First Data Non-ERISA Benefit Arrangement, or
by applicable law, First Data and Western Union shall take any and all action as
shall be necessary or appropriate so that participation in First Data Plans and
First Data Non-ERISA Benefit Arrangements by all Business Employees shall
terminate as of the close of business on the Distribution Date and Western Union
shall cease to be a participating employer under the terms of such First Data
Plans and First Data Non-ERISA Benefit Arrangements as of such time.

6.02 Assumption of Certain Employee Related Obligations. Except as otherwise
provided in this Agreement, effective as of the close of business on the
Distribution Date, Western Union shall assume, and none of First Data or any of
its Subsidiaries or Affiliates shall have any further liability for, the
following agreements, obligations and liabilities and Western Union shall
indemnify First Data and its Subsidiaries and Affiliates, and the officers,
directors, and employees of each, and hold them harmless with respect to such
agreements, obligations or liabilities:

(a) Agreements entered into between First Data, its Subsidiaries or Affiliates
and Business Employees.

(b) Agreements entered into between First Data, its Subsidiaries or Affiliates
and independent contractors providing services solely to the Transferred
Business.



--------------------------------------------------------------------------------

(c) All collective bargaining agreements, collective agreements, trade union, or
works council agreements entered into between First Data, its Subsidiaries or
Affiliates and any union, works council, or other body representing only
Business Employees.

(d) All wages, salary, incentive compensation, commissions and bonuses payable
to Business Employees on or after the Distribution Date, without regard to when
such wages, salary, incentive compensation, commissions and bonuses are or may
have been earned.

(e) All moving expenses and obligations related to relocation, repatriation,
transfers, or similar items incurred by or owed to Business Employees.

(f) All immigration-related, visa, work application, or similar rights,
obligations and liabilities related to Business Employees.

(g) All liabilities and obligations whatsoever of the Transferred Business with
respect to claims made by or with respect to Business Employees or any other
persons who at any time prior to the Distribution Date had employment duties
primarily related to the Transferred Business relating to any employee benefit
plan, program or policy not otherwise retained or assumed by First Data pursuant
to this Agreement, including such liabilities relating to actions or omissions
of or by Western Union or any officer, director, employee or agent thereof prior
to the Distribution Date.

6.03 Restrictive Covenants in Employment and Other Agreements. To the extent
permitted under applicable law, following the Distribution, Western Union and
its Subsidiaries and Affiliates shall be considered to be successors to First
Data and its Subsidiaries and Affiliates for purposes of all agreements
containing restrictive covenants (including but not limited to confidentiality
and non-competition provisions) between First Data (or a First Data Subsidiary
or Affiliate) and Business Employees, employees of First Data (or a First Data
Subsidiary or Affiliate) as of the Distribution Date that Western Union
reasonably determines have substantial knowledge of the Transferred Business,
former employees and independent contractors executed prior to the Distribution
Date such that each of First Data, Western Union and their respective
Subsidiaries and Affiliates shall all enjoy the rights and benefits under such
agreements, with respect to such party’s and their respective Subsidiaries” and
Affiliates’ business operations; provided, however, that (a) in no event shall
First Data be permitted to enforce the restrictive covenant agreements against
Business Employees in their capacity as employees of Western Union or its
Subsidiaries, and (b) in no event shall Western Union be permitted to enforce
the restrictive covenants agreements of First Data employees in their capacity
as employees of First Data or its Subsidiaries.

6.04 Severance. Effective as of the Distribution Date, Western Union may
establish one or more severance plans and policies with respect to Business
Employees as Western Union deems appropriate in its discretion. First Data shall
have no liability or obligation under any First Data severance plan or policy
with respect to Business Employees whose employment terminates on or after the
Distribution Date. Following the Distribution Date, First Data shall continue to
be responsible for administering all



--------------------------------------------------------------------------------

payments and benefits under the applicable First Data severance policies or any
termination agreements with Business Employees, with respect to Business
Employees whose employment has terminated prior to the Distribution Date for an
eligible reason under such policies or in accordance with such agreements;
provided that Western Union shall reimburse, and shall indemnify First Data, and
its Subsidiaries and Affiliates, for any amounts payable to Business Employees
under such policies and that Western Union shall be charged for the continuation
of Welfare Plan benefits to such terminated Business Employees and their
dependents on and after the Distribution Date on terms consistent with the
methodology specified in the Health and Life Benefits Schedule to the Transition
Services Agreement. First Data agrees to indemnify Western Union against any
loss or liability resulting from First Data’s gross negligence, willful
misconduct or bad faith in the administration of its severance policies or any
termination agreement with a Business Employee. It is not intended that any
Business Employee will be eligible for termination or severance payments or
benefits from First Data or its Subsidiaries or Affiliates as a result of the
transfer or change of employment from First Data to Western Union or their
respective Subsidiaries or Affiliates. Notwithstanding the preceding sentence,
in the event that any such termination or severance payments or benefits become
payable on account of such transfer, change or the refusal of a Business
Employee to accept employment with Western Union, Western Union shall indemnify
First Data, and its Subsidiaries and Affiliates, for the amount of such
termination or severance payments or benefits.

6.05 Past Service Credit. With respect to all Domestic Business Employees,
Western Union shall recognize all service recognized under the comparable First
Data Plans and First Data Non-ERISA Benefit Arrangements for purposes of
determining eligibility, participation, vesting, and calculation of benefits
under Western Union’s comparable plans and programs, provided that there shall
be no duplication of benefits for Business Employees under Western Union’s plans
and programs. First Data will provide to Western Union copies of any records
available to First Data to document such service, plan participation and
membership and cooperate with Western Union to resolve any discrepancies or
obtain any missing data for purposes of determining benefit eligibility,
participation, vesting and calculation of benefits with respect to such Domestic
Business Employees. With respect to retaining, destroying, transferring,
sharing, copying and permitting access to all such information, First Data and
Western Union shall each comply with all applicable laws, regulations and
internal policies and each party shall indemnify and hold harmless the other
party from and against any and all liability, claims, actions, and damages that
arise from a failure (by the indemnifying party) to so comply with all
applicable laws, regulations and internal policies applicable to such
information.

6.06 Accrued Vacation Days Off. Western Union shall recognize and assume all
liability for all vacation, holiday, sick leave, flex days and personal days
off, including banked vacation, accrued by Business Employees as of the
Distribution Date and Western Union shall credit each Business Employee with
such days off accrual.

6.07 Leaves of Absence. Western Union will continue to apply the leave of
absence policies maintained by First Data to inactive Business Employees who are
on an approved leave of absence as of the Distribution Date. Leaves of absence
taken by Business Employees prior to the Distribution Date shall be deemed to
have been taken as employees of Western Union.



--------------------------------------------------------------------------------

6.08 First Data Assets. Except as otherwise set forth herein, First Data shall
retain all reserves, bank accounts, trust funds or other balances maintained
with respect to First Data’s Non-ERISA Benefit Arrangements.

6.09 Further Cooperation/Personnel Records/Data Sharing. The parties shall
provide each other such records and information only as necessary or appropriate
to carry out their obligations under law, this Agreement, or for the purposes of
administering the Western Union plans and policies. The parties shall take
commercially reasonable actions so that after the Distribution, all ministerial
matters relating to Western Union equity awards issued to individuals who
immediately after the Distribution remain employees and directors of First Data
or its Subsidiaries or Affiliates can be administered by First Data. First Data
shall provide information requested by Western Union relating to First Data
employee status changes (such as terminations, retirements, etc.) and exercised
options during the ten-year period beginning on the Distribution Date. Subject
to applicable law, all information and records regarding employment and
personnel matters of Business Employees shall be accessed, retained, held, used,
copied and transmitted after the Distribution Date by Western Union in
accordance with all laws and policies relating to the collection, storage,
retention, use, transmittal, disclosure and destruction of such records. Access
to such records after the Distribution Date will be provided to First Data in
accordance with Article XIV of the Distribution Agreement. Notwithstanding the
foregoing, First Data shall retain reasonable access to those records necessary
for First Data’s continued administration of any plans or programs on behalf of
Business Employees after the Distribution Date, provided that such access shall
be limited to individuals who have a job-related need to access such records.
First Data shall also retain copies of all confidentiality and non-compete
agreements with any Business Employee in which First Data has a valid business
interest. With respect to retaining, destroying, transferring, sharing, copying
and permitting access to all such information, First Data and Western Union
shall each comply with all applicable laws, regulations and internal policies,
and each party shall indemnify and hold harmless the other party from and
against any and all liability, claims, actions, and damages that arise from a
failure (by the indemnifying party) to so comply with all applicable laws,
regulations and internal policies applicable to such information.

ARTICLE VII

GENERAL PROVISIONS

7.01 Preservation of Rights to Amend. The rights of First Data or Western Union
to amend or terminate any plan, program, or policy referred to herein shall not
be limited in any way by this Agreement.

7.02 Confidentiality. Each Party agrees that the specific terms and conditions
of this Agreement and any information conveyed or otherwise received by or on
behalf of a Party in conjunction herewith are confidential and are subject to
the terms of the confidentiality provisions set forth in Section 14.8 of the
Distribution Agreement.

7.03 Administrative Complaints/Litigation. Except as otherwise provided in this
Agreement, as of and after the Distribution Date, Western Union shall assume,
and be



--------------------------------------------------------------------------------

solely liable for, the handling, administration, investigation, and defense of
actions, including, without limitation, ERISA, occupational safety and health,
employment standards, union grievances, wrongful dismissal, discrimination or
human rights and unemployment compensation claims, asserted at any time against
First Data or Western Union by any Business Employee (including any dependent or
beneficiary of a Business Employee), or any other person to the extent such
actions or claims arise out of or relate to employment or the provision of
services (whether as an employee, contractor, consultant, or otherwise) to or
with the Transferred Business. Any Losses arising from such actions shall be
deemed Assumed Liabilities under the Distribution Agreement.

7.04 Reimbursement and Indemnification. The parties hereto agree to reimburse
each other, within 30 days of receipt from the other party of appropriate
verification, for all costs and expenses which each may incur on behalf of the
other as a result of any of the Welfare Plans, Pension Plans and Non-ERISA
Benefit Arrangements and, as contemplated by Section 6.04, any termination or
severance payments or benefits. All liabilities retained, assumed or indemnified
against by Western Union pursuant to this Agreement, and all liabilities
retained, assumed or indemnified against by First Data pursuant to this
Agreement, shall in each case shall be subject to the indemnification provisions
of Article XII of the Distribution Agreement.

7.05 Entire Agreement. This Agreement, including the Schedules hereto and the
sections of the Distribution Agreement referenced herein, constitutes the entire
agreement between the Parties with respect to the subject matter contained
herein, and supersedes all prior agreements, negotiations, discussions,
understandings, writings and commitments between the Parties with respect to
such subject matter.

7.06 Choice of Law. This Agreement shall be governed by and construed and
enforced in accordance with the substantive laws of the State of Delaware, as
though all acts and omissions related hereto occurred in Delaware.

7.07 Amendment. This Agreement shall not be amended, modified or supplemented
except by a written instrument signed by an authorized representative of each of
First Data and Western Union.

7.08 Waiver. Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the Party or Parties entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if, as to any Party, it is in writing signed by an
authorized representative of such Party. The failure of any Party to enforce at
any time any provision of this Agreement shall not be construed to be a waiver
of such provision, or in any way to affect the validity of this Agreement or any
part hereof or the right of any Party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach.

7.09 Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such a manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision or provisions shall be



--------------------------------------------------------------------------------

ineffective to the extent, but only to the extent, of such invalidity,
illegality or unenforceability without invalidating the remainder of such
provision or provisions or any other provisions hereof, unless such a
construction would be unreasonable.

7.10 Execution in Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original instrument, but all of
which shall be considered one and the same agreement, and shall become binding
when one or more counterparts have been signed by and delivered to each of the
Parties.

7.11 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their successors and permitted assigns; provided,
however, that the rights and obligations of either Party under this Agreement
shall not be assignable by such Party without the prior written consent of the
other Party. The successors and permitted assigns hereunder shall include any
permitted assignee as well as the successors in interest to such permitted
assignee (whether by merger, liquidation (including successive mergers or
liquidations) or otherwise).

7.12 Notices. All notices or other communications under this Agreement shall be
in writing and shall be deemed to be duly given when delivered or mailed in
accordance with the terms of Section 15.9 of the Distribution Agreement.

7.13 Performance. Each Party shall cause to be performed, and hereby guarantees
the performance of, all actions, agreements and obligations set forth herein to
be performed by any Affiliate of such Party.

7.14 No Public Announcement. Neither First Data nor Western Union shall, without
the approval of the other, make any press release or other public announcement
concerning the transactions contemplated by this Agreement, except as and to the
extent that either Party shall be so obligated by law or the rules of any
regulatory body, stock exchange or quotation system, in which case the other
Party shall be advised and the Parties shall use commercially reasonable efforts
to cause a mutually agreeable release or announcement to be issued; provided,
however, that the foregoing shall not preclude communications or disclosures
necessary to implement the provisions of this Agreement or to comply with
applicable law, accounting and SEC disclosure obligations or the rules of any
stock exchange.

7.15 Limited Liability. Notwithstanding any other provision of this Agreement,
no individual who is a stockholder, director, employee, officer, agent or
representative of Western Union or First Data, in its capacity as such, shall
have any liability in respect of or relating to the covenants or obligations of
such Party under this Agreement and, to the fullest extent legally permissible,
each of Western Union and First Data, for itself and its respective
stockholders, directors, employees, officers and Affiliates, waives and agrees
not to seek to assert or enforce any such liability that any such Person
otherwise might have pursuant to applicable law.

7.16 Mutual Drafting. This Agreement shall be deemed to be the joint work
product of First Data and Western Union and any rule of construction that a
document shall be interpreted or construed against a drafter of such document
shall not be applicable.



--------------------------------------------------------------------------------

7.17 Dispute Resolution. The Parties agree that any dispute, controversy or
claim between them with respect to the matters covered hereby shall be governed
by and resolved in accordance with the procedures set forth in Article XIII of
the Distribution Agreement.

7.18 No Third Party Beneficiaries. No Business Employee or other current or
former employee of First Data or Western Union or any Subsidiary or Affiliate of
either (or his/her spouse, dependent or beneficiary), or any other person not a
party to this Agreement, shall be entitled to assert any claim hereunder. The
provisions of this Agreement are solely for the benefit of the Parties and their
respective Affiliates, successors and permitted assigns and shall not confer
upon any third Person any remedy, claim, liability, reimbursement or other right
in excess of those existing without reference to this Agreement.

7.19 Effect if Distribution Does Not Occur. Notwithstanding anything in this
Agreement to the contrary, if the Distribution Agreement is terminated prior to
the Distribution Date, this Agreement shall be of no further force and effect.

7.20 Corporate Authorization. The officers of First Data and Western Union are
hereby authorized, empowered and directed, in the name and on behalf of each of
First Data and Western Union, respectively, to take or cause to be taken all
such further action, to execute and deliver or cause to be executed and
delivered all such further agreements, certificates, instruments and documents,
to make or cause to be made all such filings with governmental or regulatory
authorities, and to pay or cause to be paid all such fees and expenses, in each
case which shall in such officers’ judgment be deemed necessary, proper or
advisable to effect and carry out the intent of this Agreement, such
determination to be evidenced conclusively by such officers’ execution and
delivery thereof or taking of action in respect thereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
their names by a duly authorized officer as of the date first written above.

 

FIRST DATA CORPORATION

By:

 

/s/ Kimberly S. Patmore

 

Name:

 

Kimberly S. Patmore

 

Title:

  Executive Vice President and     Chief Financial Officer THE WESTERN UNION
COMPANY

By:

 

/s/ David G. Barnes

 

Name:

  David G. Barnes  

Title:

 

Executive Vice President

    Finance and Strategic Development